Citation Nr: 1550593	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  13-07 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a brain injury due to trauma.

2.  Entitlement to service connection for stroke residuals, to include as secondary to brain injury.  

3.  Entitlement to service connection for residuals of a bilateral foot infection. 

4.  Entitlement to service connection for a bilateral leg condition, to include as secondary to a bilateral foot infection.  

5.  Entitlement to special monthly compensation based on aid and attendance or on account of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active duty service from July 1944 to June 1946.  

This matter initially came before the of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The Board remanded this case for evidentiary development in March 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled to appear before the Board via a videoconference hearing on February 11, 2015.  He did not report to the hearing, and at the time of the last remand, he had not provided an explanation for his absence.  Thus, the hearing request was deemed withdrawn at that time.

In October 2015, however, the Veteran's daughter-in-law, who has submitted documents and arguments on his behalf for this appeal, indicated that the December 2014 letter with notice of the scheduled hearing date was found on the Veteran's nightstand the veterans home (VH) where he had been a resident, well after the date of the hearing, and that he was not aware of the letter or the scheduled hearing date due to his mental state.  She indicated that a hearing is still desired for this appeal, noting that they were upset to have missed the prior hearing date and notice letter.

In July 2014, the Veteran was adjudicated incompetent to handle disbursement of funds for VA purposes, and he has been assigned a 100 percent rating for nonservice-connected pension purposes due to dementia.  

The December 2014 notice of the February 2015 hearing date was sent to the Veteran's reported address care of the VH.  The Veteran, his representative, and his daughter-in-law have identified his address as at the VH or at the address of his son and daughter-in-law at various times.  Several documents dated in 2012 identified the address as that of his daughter-in-law.  On March 20, 2015, the Veteran's representative submitted a statement identifying his current address as that of his daughter-in-law.

The Veteran's representative has argued that the case should be remanded to afford the Veteran another opportunity for an examination 

In the interest of efficiency, the Board is directing that the Veteran be afforded the opportunity for the examination directed in the prior remand; and the hearing he apparently continues to desire.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination regarding his claim for TBI residuals and a stroke.  Send notice of the VA examination date to the address of the Veteran's daughter-in-law, as reported in March 2015, unless a more recent address has been reported.

The examiner should review the claims folder, conduct any necessary tests, and respond to the following:

(a)  State whether it is at least as likely as not (probability of 50 percent or more) that the Veteran has a brain injury as a result of in-service trauma.

(b)  If there is a brain injury as a result of service, state whether it is at least as likely as not that the Veteran has stroke residuals that were (a) caused or (b) aggravated (meaning permanently worsened beyond its natural progression) by the brain injury.

If aggravation is found, the examiner should identify any medical evidence created prior to the aggravation, or at any time between the time of aggravation and the current level of disability, that shows a baseline of stroke or stroke residuals prior to the aggravation.

(c)  The examiner should provide reasons for all opinions.  The opinions should take into account the Veteran's reports of in-service head injuries, including from boxing, and ongoing symptoms; as well as any other lay reports.  

If the examiner rejects lay reports, a reason must be provided for doing so.  Lay statements cannot be rejected due solely to a lack of medical documentation, although this may be considered with the other evidence.  

If an opinion cannot be provided without speculation, the examiner should state why the needed opinion cannot be provided and whether the inability is due to the limits of the examiner's knowledge, medical knowledge in general, or there is additional evidence that would permit the opinion to be provided.


2.  Schedule the Veteran for a Board videoconference hearing at the RO, and send notice of the hearing date to the address of his daughter-in-law, as reported in March 2015, unless a more recent address has been reported.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

